                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,
                                                Case No. CR 18-74-GF-BMM
               Plaintiff,
                                                           ORDER
 vs.

 DENNIS LLOYD RED BOY,

               Defendant.


        Upon the unopposed Motion to Seal the Exhibits in Support of the Suppression

Motion and Memorandum, and good cause appearing;

        IT IS HEREBY ORDERED that the following Exhibits shall be filed under

seal:

        Suppression Motion Exhibit 501 – DVD containing interview audio and
        video on August 15, 2017, audio on August 28, 2017, and the recorded
        portion of the interview conducted on September 20, 2017.

        Suppression Motion Exhibit 502 – transcription of the recording of the
        interview conducted on August 15, 2017.

        Suppression Motion Exhibit 503 – transcription of the recording of the
        interview conducted on August 28, 2017.

                                          1
Suppression Motion Exhibit 504 – transcription of the recorded portion
of interview conducted on September 20, 2017.

Suppression Motion Exhibit 505 – Report by Agent Todd Palmer


DATED this 5th day of February, 2019.




                                  2
